Title: From Thomas Jefferson to Albert Gallatin, 28 June 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     June 28. 08.
                  
                  The circumstances in the cases of the Flensburg & Gregoire are so strong as to leave little doubt of fraud. it might be well to send copies of these letters to the French minister & Danish Consul. their respect for themselves will prevent further urgency
                  
                     Th:J.
                  
               